Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 13, 15-16, and 19-22 are all the claims.
2.	Claims 1 and 13 are amended and Claim 3 is canceled in the Response of 6/1/2021. 
3.	Claims 1, 13, 15-16, and 19-22 are all the claims under examination.

Withdrawal of Objection
Claim Objections
4.	The objection to Claims 1 and 13 because of informalities is withdrawn.  Applicants have amended to clarify amino acid mutations which are present as defined in the claim set.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Scope of Enablement
5.	The rejection of Claims 1, 
	Applicants have amended the claims to indicate the combination of CH3 domain residues in the first and second domains, respectively, and as set forth in elements (1) to (4) with respect to the residue substitution for each of the specific mutations. The amendment is overcome by incorporation of subject matter, inter alia, from canceled Claim 3 and deletion of the final “wherein” clause of Claim 1. 

Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	The rejection of Claims 1, 
	The rejection was set forth as follows:
	“-) Claims 1, 3, 13, 15-16, and 19-22 are indefinite for the recitation “between 1:4 to 2:1” with respect to the molar ratios of the constructs comprising the first and second polypeptide chains, respectively. The specification does not provide any elaboration of what ratios fall within the range as between 1:4 and 2:1. For example, can any ratio be infinite between the two ends, which could comprise 1:5, 1:6 ad infinitum? When does the ratio switch from 1:to  
    PNG
    media_image1.png
    199
    351
    media_image1.png
    Greyscale
 to  2:1? The limitation is vague, unclear and indefinite to the extent the ordinary artisan cannot envisage the meets and bounds for the range.”

	Applicants allege claim 1 has been amended to recite the molar ratio of "from 1:4 to 1:1."
	Response to Arguments
	Nowhere in the specification have Applicants demonstrated the range of molar ratio for the construct or vector comprising the first and second polypeptide chains comprising one of each of the first and second CH3 domain. The specification shows the following for ratios of only 4:1 or 1:1 and no other value for the mutation combinations of heterodimers of Table 2 and as shown in Table 4 

    PNG
    media_image2.png
    313
    821
    media_image2.png
    Greyscale

and where the ratio is 1:1 for those data shown in Table 6 (see p. 24, lines 15-16):

    PNG
    media_image3.png
    120
    821
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    532
    785
    media_image4.png
    Greyscale

	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	The provisional rejection of Claims 1, 
Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	The provisional rejection of Claims 1, 
Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	The provisional rejection of Claims 1, 
	Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner’s Comments: Ha et al. (Frontiers in Immunology 7:394 (10/6/2016)) and Ridgeway et al. (Protein Engineering 9(7):617-621 (1996)) are provided as reference art on knob-into-hole technology to the CH3 domain for enhanced heterodimer formation. US 20210162061 may be potential new art under Obviousness Double Patenting.

Conclusion


/LYNN A BRISTOL/Primary Examiner, Art Unit 1643